Name: 2000/749/EC: Administrative Commission of the European Communities on social security for migrant workers - Decision No 178 of 9 December 1999 on the interpretation of Article 111(1) and (2) of Regulation (EEC) No 574/72
 Type: Decision
 Subject Matter: social protection;  labour market
 Date Published: 2000-12-01

 Avis juridique important|32000D07492000/749/EC: Administrative Commission of the European Communities on social security for migrant workers - Decision No 178 of 9 December 1999 on the interpretation of Article 111(1) and (2) of Regulation (EEC) No 574/72 Official Journal L 302 , 01/12/2000 P. 0071 - 0071Decision No 178of 9 December 1999on the interpretation of Article 111(1) and (2) of Regulation (EEC) No 574/72(2000/749/EC)THE ADMINISTRATIVE COMMISSION OF THE EUROPEAN COMMUNITIES ON SOCIAL SECURITY FOR MIGRANT WORKERS,Having regard to Article 81(a) of Council Regulation (EEC) No 1408/71(1), according to which the Administrative Commission shall deal with all administrative questions and questions of interpretation arising from the provisions of Regulations (EEC) No 1408/71 and (EEC) No 574/72,Whereas:(1) The interpretation of Article 111(1) and (2) of Regulation (EEC) No 574/72 has given rise to repeated difficulties.(2) A uniform interpretation in all Member States is required.(3) Acting in accordance with the conditions laid down in Article 80(3) of Regulation (EEC) No 1408/71,HAS DECIDED AS FOLLOWS:1. The words "recipient of benefits" in Article 111(1) and (2) of Regulation (EEC) No 574/72 shall be taken to mean:- the person, who under the national legislation of a Member State has entitlement to benefit regardless of the fact that the benefit may be calculated or provided on the basis of periods of insurance and/or residence completed by another person, and, consequently, to whom the actual payment is directed, but not necessarily collected."Recipient of benefits" should not be taken to mean a parent, agent, proxyholder or legal guardian, who collects the benefit on behalf of the recipient.2. Any deductions made by virtue of Article 111(2) of Regulation (EEC) No 574/72 may be from arrears or on-going payments to a recipient of benefits regardless of the social security branch under which the benefit is paid on the condition that the deduction fulfils the requirements in both the legislation of the Member State which seeks to recover the overpayment and in the Member State which is requested to make the deduction.3. This Decision shall be published in the Official Journal of the European Communities. It shall be applicable from the first day of the month following its publication.The Chairman of the Administrative CommissionJorma PerÃ ¤lÃ ¤(1) Amended and updated by Council Regulation (EC) No 118/97 of 2 December 1996 (OJ L 28, 30.1.1997, p. 1).